393 U.S. 408
89 S. Ct. 680
21 L. Ed. 2d 629
Allen DAHL et al.v.REPUBLICAN STATE COMMITTEE et al.
No. 596.
Supreme Court of the United States
January 20, 1969

Alfred J. Schweppe, for appellants.
Bradley T. Jones, for appellees.
PER CURIAM.


1
The judgment of the District Court is vacated and the cause is remanded in order that the District Court may enter a fresh decree from which appellants may, if they wish, perfect a timely appeal to the Court of Appeals. Moody v. Flowers, 387 U.S. 97, 87 S. Ct. 1544, 18 L. Ed. 2d 643.


2
Mr. Justice DOUGLAS dissents.


3
Mr. Justice HARLAN, believing that jurisdiction lies in this Court, would affirm the judgment below.